Citation Nr: 1755366	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  04-28 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD) and primary insomnia with fatigue, memory loss, anxiety, and irritability as due to an undiagnosed illness; initially evaluated as 10 percent disabling prior to January 1, 2001; as 50 percent disabling from January 1, 2001 to December 31, 2002; as 30 percent disabling from January 1, 2003 to July 12, 2015, and as 70 percent disabling from July 13, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 13, 2015.  


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1990 to April 1997, to include service in the Southwest Asia Theater of Operations.  The Veteran died in January 2017.  In February 2017 the Veteran's wife was properly substituted as the appellant.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision from the Department of Veterans (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for primary insomnia with fatigue, memory loss, anxiety and irritability due to an undiagnosed illness and awarded a 10 percent rating under Diagnostic Code 6354, effective April 6, 1997.  See 38 C.F.R. 4.88b, Diagnostic Code 6354 (2017).

In April 2003 the RO assigned a 30 percent disability rating using the General Rating Formula for Mental Disorders, effective October 25, 2001.  See 38 C.F.R. 4.130, General Rating Formula for Mental Disorders (2017).  In February 2014 the RO increased the rating to 50 percent, effective January 1, 2001 to January 1, 2003.  In November 2015 the RO awarded service connection for PTSD and assigned a 70 percent rating effective July 13, 2015 in place of the service-connected undiagnosed illness disability rating.  After his death the Veteran was awarded entitlement to a TDIU, effective July 13, 2015.  
 
In September 2007, September 2010, September 2011, and July 2016 the Board remanded the issue on appeal for additional development.  In December 2013 the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in a September 2015 Memorandum Decision, the Court set aside and remanded the December 2013 Board decision.  The Court determined that the Board did not adequately explain how it found no evidence of unemployability despite the Veteran's statements to the contrary; its reliance solely on mental health reports when the evidence demonstrates chronic fatigue syndrome and anxiety; and its analysis of the evidence during the period of the 30 percent disability rating.  The issue has returned to the Board for appellate review.

The Court has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to a TDIU is properly before the Board.


FINDINGS OF FACT

1.  Prior to January 1, 2001 the Veteran's disability picture approximated that of occupational and social impairment with occasional decrease in work and efficiency and intermittent periods of inability to perform occupational tasks; debilitating fatigue and cognitive impairments did not restrict routine daily activities to 50 to 75 percent of the pre-illness level or result in incapacitation.

2.  From January 1, 2001 to October 16, 2014 the Veteran's disability picture more nearly approximated that of occupational and social impairment with reduced reliability and productivity; debilitating fatigue and cognitive impairments did not restrict routine daily activities to less than 50 percent of the pre-illness level or result in incapacitation.

3.  Since October 17, 2014 the Veteran's disability picture more nearly approximated that of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; debilitating fatigue and cognitive impairments were not so severe as to restrict routine daily activities almost completely and occasionally preclude self-care.

4.  The Veteran became unable to obtain and maintain gainful employment as a result of his service-connected disabilities on October 17, 2014, but no sooner.  


CONCLUSIONS OF LAW

1.  Prior to January 1, 2001 the criteria for a rating of 30 percent, but no higher, for the Veteran's service-connected disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.88b, 4.130, Diagnostic Codes 6354, 9411 (2017).

2.  From January 1, 2001 to October 16, 2014 the criteria for a rating of 50 percent, but no higher, for the Veteran's service-connected disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.88b, 4.130, Diagnostic Codes 6354, 9411 (2017). 

3.  Since October 17, 2014 the criteria for a 70 percent evaluation, but not higher, for the Veteran's service-connected disability were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.88b, 4.130, Diagnostic Codes 6354, 9411 (2017).  

4.  The criteria for a TDIU were met since October 17, 2014, but not earlier.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran was not afforded a VA examination specific to chronic fatigue syndrome.  It does not appear that the Veteran ever met the definition of chronic fatigue syndrome as outlined in 38 C.F.R. § 4.88a.  Notably, one of the requirements for that definition is the exclusion of all other clinical conditions that may produce similar symptoms.  In this case, clinicians have indicated that the Veteran's fatigue or exhaustion is the result of his problems sleeping - namely, insomnia - rather than chronic fatigue syndrome.  While the Veteran's disability was briefly rated under the diagnostic code applicable for diagnoses of chronic fatigue syndrome and he has not had an examination specific to chronic fatigue syndrome, the Board finds no prejudice in going forward with a decision without an additional medical opinion as the effects of the Veteran's lack of sleep have been reported by examiners performing examinations for disabilities other than chronic fatigue syndrome.  

It is also noted that a VA examiner in 2010 opined that the Veteran's mental health disorder did not render him unemployable, but that she could not offer an opinion regarding the effects on employment caused by eustachian tube dysfunction and chronic rhinitis as this was outside her purview as a psychologist.  On the Veteran's December 2015 claim for a TDIU he specifically noted that PTSD, and not his other service-connected disabilities, rendered him unemployable.   In addition, during a November 2010 examination the Veteran reported working fulltime from 1997 to 2003, attending school fulltime until 2007, and working fulltime after that until the examination.  His application for TDIU indicates he continued working fulltime until October 17, 2014 - the date that the Board is assigning as the effective date for a TDIU.  Given the above, the Board finds no prejudice in proceeding with a decision without obtaining additional medical opinions regarding any effect on employment caused by eustachian tube dysfunction or rhinitis.      

The appellant has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Disabilities must be viewed in relation to their history.  38 C.F.R. § 4.1.  

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

The disability at issue was initially rated as chronic fatigue syndrome under Diagnostic Code 6354.  38 C.F.R. § 4.88b.  This diagnostic code contemplates that there is debilitating fatigue, cognitive impairment (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent rating is assigned when these symptoms wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication.  A 20 percent rating is assigned when these symptoms are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is assigned when these symptoms are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned when these symptoms are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned when these symptoms are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  For purposes of this diagnostic code, incapacitation means required bed rest and treatment by a physician.  

The Veteran's service-connected disability has primarily been rated under the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, which provides:

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

Separate ratings under the General Rating Formula for Mental Disorders and Diagnostic Code 6354 (Chronic Fatigue Syndrome) cannot be awarded as many of the symptoms overlap, which would result in impermissible pyramiding.  38 C.F.R. §§ 4.14, 4.88b, 4.130 (2017).  

	Prior to January 1, 2001

The Veteran was afforded a VA General Medical Examination in June 1997.  Relevant to this claim, the Veteran reported a history of fitful sleep and awakening with fatigue.  He also reported short-term memory loss.  The examiner's impression at the time was moderate sleep disturbance with secondary fatigability.  Regarding short-term memory loss, the examiner noted this in some cases interfered with mild details but was not interfering with functioning at present.  

Psychological evaluation in December 1999 noted the Veteran was diagnosed with primary insomnia and an undiagnosed illness due to Gulf War Service.  The Veteran reported his occupational performance and social function are severely impacted by the constant fatigue resulting from his sleep disturbance, irritability, and anxiety over his undiagnosed illness.  He reported he could not perform his job well due to his short-term memory problems.  He reported his memory loss, unexplained lack of motivation, anxiety, irritability, and fatigue reduced his quality of life and occupational functioning.  The Veteran reported missing more than 10 days of work over the past 12 months due to excessive fatigue and irritability and was afraid he would lose his job due to sleep problems and fatigue.  

Mental status examination revealed the Veteran was congruent with the material discussed, his speech was strained but non-pathological, and his thoughts were coherent and relevant.  He appeared fatigued.  There was no evidence of psychotic thinking, delusional thinking, paranoid mentation, ideas of reference, thought broadcasting, or thought insertion.  He did not experience suicidal or homicidal ideation.  His cognitive functioning was normal and his insight and judgment were average.  There was evidence of short-term memory loss.  The treatment provider reported that the Veterans' sleep problems appeared to originate from an undiagnosed illness presumably resulting from Gulf War Service, and that the sleep problems left him fatigued and irritable during the day.  His occupational performance was reduced due to fatigue from lack of sufficient sleep, memory loss, anxiety, and irritability. A GAF score of 60 was assigned.    

During a January 2000 Undiagnosed Illness examination, the Veteran reported fatigue.  Specifically, he noted that in his job he feels tired and cannot concentrate.  He worked 8 hours per day, 5 days per week.  He stated he has no energy left in his own time, he feels tired all the time, and though he is sleepy and irritable he cannot fall asleep.  He reported insomnia, sleeping 4 to 5 hours per night.  He reported short-term memory loss and that he writes himself memos at work.  The examiner's assessment included undiagnosed fatigue, insomnia/sleep disorder, and short-term memory loss.    

A September 2002 examiner relayed the Veteran's reports that he was unable to work for 11 days in 1998, 13 days in 1999, and 3 days in 2000.  

The evidence of record establishes that during this period the Veteran's symptoms more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The Veteran's symptoms included irritability, lack of motivation, short-term memory problems, fatigue, anxiety, and sleep impairment.  As many of the above symptoms are contemplated by those symptoms listed as demonstrative of a 30 percent rating, the Board finds that the Veteran's disability picture more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Thus, a 30 percent rating is warranted since the grant of service connection.  Id.  

A rating in excess of 30 percent is not warranted at any point prior to January 1, 2001 when looking at the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The Veteran's cognitive functioning was normal and his judgment average.  There were no significant speech problems, panic attacks, thought problems, long-term memory loss, or problems with relationships.  Despite missing between 3 and 13 days from work each year due to excessive fatigue and irritability, overall his symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity and are not demonstrative of a rating higher than 30 percent.  The GAF score of 60 assigned at the December 1999 evaluation indicates impairment that is moderate and close to mild.  This supports the finding that a 30 percent but no higher rating is warranted.  

A rating in excess of 30 percent is also not warranted at any point prior to January 1, 2001 when looking at Diagnostic Code 6354.  38 C.F.R. § 4.88b.  A 40 percent rating requires symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  Incapacitation as defined by VA regulations - required bed rest and treatment by a physician - is not shown or alleged during this period.  The Veteran reported fatigue during this period, but also that he was able to work 8 hours per day, 5 days per week.  Even assuming the pre-illness level of activity was unimpeded, the Board does not associate working 40 hours per week with routine daily activities restricted to 50 to 75 percent of the pre-illness level.  Importantly, debilitating fatigue and cognitive impairment are contemplated by lower disability ratings.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning even higher ratings, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      From January 1, 2001 to October 16, 2014 

Private treatment reports and statements from the Veteran during this period reflect that the Veteran reported that he had repeatedly missed days from work and that he was constantly tired because of his sleeping problems and was nervous.  For example, in a June 2004 VA Form 9 the Veteran reported that he lost his job in July 2003 because he was absent from work too much due to his illness.  He stated his symptoms included primary insomnia, memory loss, anxiety, mental breakdown, sleep apnea, fatigue, and depression.  

In May 2002, a private treatment provider reported the Veteran was suffering from extensive sleep impairment; awakening often at night and only getting about 4 hours of sleep.  Because of this he was frequently irritated during the day and becomes quickly exhausted.  In recent years his strength had diminished, he had less energy to do something on the weekend, and his wife was upset that he no longer participated in weekend renovations and he had too little willingness to do anything.  His work as a warehouseman was strenuous.  He was often depressed as a result of his trouble sleeping and had even thought that he did not want to live much longer.  

On examination he was alert and fully oriented.  There was good contact and rapport and his emotions were capable of variation and were displaced towards the depressed pole.  His memory was sufficient for the past history, although he did credibly report a decreasing short-term memory.  Questions had to be frequently repeated; in addition he often did not follow instructions because he rapidly forgot them.  There were no orientation impairments and no productive-psychotic symptoms or compulsion symptoms.  Appearance was adequate for the situation.  There was no suicide tendency, although he occasionally had thoughts similar to suicide.  There was an increased anxiety readiness at night and with loud noises.  The Veteran reported panic-like anxiety reactions which went into remission after one to two minutes.  He avoided wartime news reports which sometimes depressed his mood.  A GAF score of 60 was assigned.    

During a September 2002 General Medical Examination, the Veteran reported difficulty sleeping and being exhausted during the day, which had progressed at an increasing rate.  He had been diagnosed with obstructive sleep apnea, psychophysiological insomnia, and inadequate sleep habits.  His wife reported listlessness and sometimes aggressiveness which had led to marital problems in the past.  The examiner felt the cause for this was probably obscured depression.  He had been unable to work for 11 days in 1998, 13 days in 1999, 3 days in 2000, 41 days in 2001, and 35 days in 2002.  

In September 2003 the Veteran was admitted for treatment as a result of intoxication with a suicidal intention related to his depression

The Veteran was afforded a VA mental disorders examination in November 2010.  He reported that he earned a bachelor's degree in 2007.  He and his wife were divorcing.  He lived with his mother and had some contact with his siblings and friends.  The VA examiner reported the Veteran was considered moderately impaired with regard to psychosocial functioning.  He had not been hospitalized for a mental disorder.  The Veteran reported depression, primarily due to family stressors.  He further reported anxiety and anxiety attacks which were improved somewhat by medication.  He had transient suicidal ideation at times but denied dwelling on those thoughts.    

Mental status examination revealed that the Veteran was clean and neatly groomed with appropriate attire.  Psychomotor activity was unremarkable, and speech was spontaneous, clear, and coherent.  The Veteran was cooperative, friendly, relaxed, and attentive with a normal affect and good mood.  Attention and orientation were intact.  He was oriented with unremarkable thought content and process.  There was no evidence of delusions or hallucinations.  The Veteran understood the outcome of behavior and that he had a problem.  He had average intelligence.  He had sleep impairment which resulted in reduced energy.  He had been diagnosed with sleep apnea.  He reported having dizzy spells "which might be anxiety attacks" on an irregular basis.  He had no homicidal thoughts but did have transient suicidal ideation.  While the Veteran endorsed irritability, impulse control was fair and there was no history of violence.  He maintained his hygiene and did not have problems with activities of daily living.  While the Veteran reported short-term memory difficulties, memory testing was normal.

The Veteran was employed fulltime and had missed 10 days of work over the last year due to illness.  He reported working fulltime from 1997 to 2003, attending school fulltime until 2007, and working in three different jobs since then.  He reported losing his cool at work, noting an argument with a supervisor as an example.  However, his last evaluation was "great" and at his last job he had been promoted three times.  

The examiner diagnosed anxiety disorder; sleep apnea was also noted.  A GAF score of 60 was assigned.  The examiner reported that the Veteran's occupational and social impairment resulted in reduced reliability and productivity, and he was not considered unemployable due to his anxiety disorder. 

In December 2011 the Veteran's colleague related that the Veteran was frequently impaired due to his sleep problems, panic attacks, anxiety and depression.

During a March 2012 VA mental disorders examination, the Veteran reported that he was divorced.  He saw his mother daily and was starting to make friends at the American Legion.  He was employed as a manager and oversaw 40 employees and worked at least 10 hours most days.  His temper was short but he had no performance problems.  He reported symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and mild memory loss, such as forgetting names, direction or recent events.  He reported a passive history of suicidal ideation.

On mental status examination the Veteran was alert and oriented with a "fairly good" mood and a full range of appropriate affect.  He was depressed at times and had some anxiety about his job, his daughter, and public or crowded places.  He had full panic attacks about once a week, but did have daily panic episodes.  He had a history of passive suicidal ideation with one overdose while drunk.  He had trouble sleeping.  He reported mild memory problems with names and small details, although memory testing was normal.  

The examiner diagnosed anxiety disorder and assigned a GAF score of 60.  The examiner opined that the anxiety disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The evidence of record establishes that during this period the Veteran's symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms.  The Veteran's mental and physical exhaustion impeded his work, he missed work due to his symptoms, and he had thoughts similar to suicide and was admitted to a clinic due to his depression and suicidal intention.  Thus, a 50 percent rating is warranted from January 1, 2001 to October 16, 2014.  Id.  

A rating in excess of 50 percent is not warranted at any point from January 1, 2001 to October 16, 2014 when looking at the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  While the Veteran went through a divorce during this period, he routinely reported intact relationships with family and friends.  He was working or attending school and reports receiving promotions and managing up to 40 employees, which indicates he was able to adapt to stressful settings.  During this period the Veteran did not display or report problems with obsessional rituals, speech, near-continuous panic or depression, periods of violence, disorientation, or neglect of appearance or hygiene.  In fact, the Veteran was presentable at his examinations and was able to appropriately engage with the examiners.  While he had some depression, there is no indication this this affected his ability to function independently, appropriately and effectively, again evidenced by his personal relationships, ability to obtain a bachelor's degree, and his ability to gain promotions and manage employees.  The Veteran did experience some suicidal ideation during this period, described primarily as passive suicidal ideation.  However, the VA examiners noted that when taking into account all of the symptomatology, including suicidal ideation, social and occupational impairment was to a lesser degree than impairment in most areas.  The GAF scores of 60 assigned during this period indicate impairment that is moderate and close to mild.  This is against a finding that a rating in excess of 50 percent is warranted.    

A rating in excess of 50 percent is also not warranted at any point during this period when looking at Diagnostic Code 6354.  38 C.F.R. § 4.88b.  A 60 percent rating requires symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  Incapacitation as defined by VA regulations - required bed rest and treatment by a physician - is not shown or alleged during this period.  The Veteran reported fatigue during this period, but also that he worked fulltime or went to school.  In fact, at his March 2012 examination he reported that he worked 10 hour days most days.  Even assuming the pre-illness level of activity was unimpeded, the Board does not associate working or going to school fulltime with routine daily activities restricted to less than 50 percent of the pre-illness level.  Importantly, debilitating fatigue and cognitive impairment are contemplated by lower disability ratings.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning even higher ratings, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.
      
      Since October 17, 2014 

A November 2014 treatment note reflects that the Veteran reported he quit his job because his work environment was too stressful.  The Veteran's application for a TDIU indicates that October 17, 2014 was when he quit working fulltime.  

In a December 2014 Social Security Administration third party function report the Veteran's wife reported that she had to remind him to bathe and take his medication.  She reported that the Veteran had aggressive behavior and difficulty concentrating, and that the Veteran was laid off as a result of his problems getting along with people.

During November 2015 and January 2016 VA examinations the examiners reported that the Veteran's occupational and social impairment leads to reduced reliability and productivity.  He was diagnosed with chronic PTSD with panic attacks.  The Veteran experienced symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting.  

The Veteran reported that in February 2015 he was very stressed out about work and had a heart attack.  He reported that he had been having panic attacks five to seven times a day and had last worked in October 2014.  He reported that since being unemployed his panic attacks were down to one to two times a day.  During the November 2015 examination the Veteran reported he would go days without bathing; he denied suicidal and homicidal ideation; his appetite was described as variable; he denied hallucinations and delusions; and the examiner reported that the Veteran was suspicious of people he did not know, that he stayed vigilant in public settings and reported the Veteran's comments were suggestive of moderate hypervigilance rather than paranoia.  The Veteran did report having a good relationship with his wife.  He also got along well with his stepsons but did not see them often.  He had daily contact with his mother and a distant relationship with his stepfather.  

The Board notes that the November 2015 VA examiner reported that the Veteran's current diagnosis of PTSD with panic attacks is to replace the anxiety disorder diagnosis, and that the Veteran may or may not meet the threshold criteria for a PTSD diagnosis at a given point in time, but that his symptoms met the criteria during the present examination.

During the January 2016 examination the examiner reported the Veteran had moderate problems interacting effectively with supervisors and coworkers due to irritability; a reduced work performance due to attention, concentration and short-term memory problems; and inconsistent work attendance due to his lack of motivation and panic attacks.  The Veteran again reported a good relationship with his wife.  He also frequently talked with his mother.  
  
The Board finds that the Veteran's disability picture during this time period more nearly approximated occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130.  For example, the Veteran was noted to have near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, as well as difficulty in adapting to stressful circumstances including work or a work-like setting.  Thus, a rating of 70 percent is warranted.  Id.  The Board finds October 17, 2014 to be the appropriate start date for the 70 percent rating as that is the day the Veteran stopped working as a result of his symptoms.  

The Board finds that the Veteran's psychiatric symptoms were not productive of total occupational and social impairment during this period as the record reflects that the Veteran was able to maintain some social and family relationships and the VA examiners determined that overall the level of occupational and social impairment caused by his disability was less than total when considering all of the symptomatology, as well as the frequency and severity of symptoms.  

The Board finds that in addition to the lack of total occupational and social impairment as described above, demonstrative symptoms of such a level of impairment were also not present.  During examination the Veteran's affect was mildly anxious; speed of thinking and responding was within normal limits; thought process logical and goal directed, insight and judgment appeared adequate; there were no signs of hallucinations, delusions, or preoccupations.  The Veteran denied suicidal and homicidal ideation during this period which is strong evidence against a finding that he was a persistent danger of hurting himself or others.  Despite the Veteran's wife reporting she has to remind him to bathe, the Veteran's appearance at his examinations suggests that he does not have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran has been described as oriented to time and place.  The Veteran's memory has never been described on a level of memory loss for names of close relatives, own occupation, or own name.  Again, both VA examiners indicated a degree of impairment less than total was present due to psychological symptoms.  Thus, a 100 percent rating is not warranted.  See id.; see also Fenderson, 12 Vet. App. at 127.

A rating in excess of 70 percent is also not warranted at any point during this period when looking at Diagnostic Code 6354.  38 C.F.R. § 4.88b.  A 100 percent rating requires symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  The Veteran has described his activities during the day and has not suggested that fatigue has limited him to the degree that he is restricted in his routine daily activities.  While the Veteran reported spending much of his day watching the news, he did not in any way suggest this was because of exhaustion or fatigue.  Of note, incapacitation as defined by VA regulations - required bed rest and treatment by a physician - is not shown or alleged during this period.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning even higher ratings, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.

Extraschedular Rating

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  See 38 C.F.R. § 3.321(b)(1) (2017).  The Veteran's service-connected PTSD and primary insomnia with fatigue, memory loss, anxiety, and irritability as due to an undiagnosed illness is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1).

TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether a veteran is entitled to a TDIU, neither the veteran's non-service-connected disabilities nor age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A TDIU has been awarded effective July 13, 2015.  The Board finds that the proper effective date should be October 17, 2014, the day the Veteran became schedularly eligible for a TDIU and the day he stopped working.  

Prior to October 17, 2014, the Veteran's combined disability rating was 60 percent; 50 percent for his PTSD and primary insomnia with fatigue, memory loss, anxiety, and irritability, and 10 percent for tinnitus.  Thus he was not eligible for a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The case could, however, be referred to the Director of VA's Compensation Service for consideration of an extraschedular TDIU if the evidence showed he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board finds such was not the case.  

On the Veteran's December 2015 application for TDIU he indicated he was unemployable as a result of his PTSD.  He reported that he quit working fulltime as a manager on October 17, 2014 and had lost no time due to illness.  His response on this form and his statements to clinicians indicates that he had a college education, with a degree related to human resources.  

As addressed above, the Veteran worked fulltime or was in school during the course of this appeal until October 17, 2014.  In fact, he reported being promoted on multiple occasions and managing up to 40 people in a stressful job.  Prior to October 17, 2014, VA examiners indicated that the Veteran's mental health disorder was not productive of total occupational impairment and instead indicated, at worst, occupational impairment with reduced reliability and productivity.  The GAF scores assigned during this period showed at most moderate impairment.  

Given that the Veteran maintained gainful employment in a stressful environment until October 17, 2014 and clinicians have opined that the disability he claimed caused his unemployability caused occupational impairment to a degree that he could still work, albeit with moderate impairment, the Board finds that the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to October 17, 2014.  Thus, referral for extraschedular consideration for a TDIU is not warranted.  






      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to increased ratings for PTSD and primary insomnia with fatigue, memory loss, anxiety, and irritability as due to an undiagnosed illness; initially evaluated as 30 percent disabling prior to January 1, 2001, as 50 percent disabling from January 1, 2001 to October 16, 2014, and as 70 percent disabling from October 17, 2014 is granted, subject to the regulations governing monetary awards.

Entitlement to a TDIU effective October 17, 2014, but no earlier, is granted.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


